Order, Supreme Court, New York County (Richard Lowe, III, J.), entered March 12, 1997, granting third-party defendants’ cross motion to dismiss plaintiffs complaint pursuant to CPLR 3216 for want of prosecution, unanimously affirmed, without costs.
The motion court’s dismissal of plaintiffs action pursuant to CPLR 3216 for want of prosecution was proper. After unreasonably allowing her action to remain dormant for some 18 months subsequent to her appointment as administratrix of the original plaintiffs estate, plaintiff failed to serve and file a note of issue within 90 days of third-party defendants’ service of a demand therefor (see, Baczkowski v Collins Constr. Co., 89 NY2d 499, 503). We note in further support of the motion court’s determination that plaintiff failed to present an affidavit of merit demonstrating a good and meritorious cause of action (see, CPLR 3216 [e]; see also, Pell v Button, 44 AD2d 549, appeal dismissed 34 NY2d 936). Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ.